Case 1:20-cr-00330-AJN Document 53 Filed 09/08/20 Page 1 of 3
            Case 1:20-cr-00330-AJN Document 53 Filed 09/08/20 Page 2 of 3

The Honorable Alison J. Nathan
August 24, 2020
Page 2




Moreover, the government has made repeated, highly public statements, including at the press
conference following Ms. Maxwell’s indictment,2 in the press conference following Mr.
Epstein’s indictment,3 in a press conference convened at the doorstep of Mr. Epstein’s former
New York mansion,4 and in other publicly-released statements5 that its investigation into
associates of Mr. Epstein is ongoing and active.




                                                          . The process to evaluate whether a
judicial document should remain under seal is clear. Once a determination is made that the
materials are judicial documents the Court is required to determine whether any countervailing
interests outweigh the presumptive right to public access. Brown v. Maxwell, 929 F.3d 41, 49-50
(2d Cir. 2019).

Frankly, Ms. Maxwell does not believe that the government has established a countervailing
interest compelling enough to justify continued sealing of the documents.

                                                       It is also likely that these same documents
will be the subject of future motion practice in this Court,


However, Ms. Maxwell has no interest in additional pretrial publicity related to any of these
documents and submits that protecting her right to a fair trial is the countervailing interest that,
at this point, requires her proposed redactions and the continued sealing of the materials with the
exception of her limited request to file the materials under seal



2
   “These charges to be announced today, are the latest result of our investigation into Epstein, and the people
around him who facilitated his abuse of minor victims. That investigation remains ongoing.”
(https://www rev.com/blog/transcripts/announcement-transcript-of-charges-against-ghislaine-maxwell-in-new-york-
jeffrey-epstein-associate-arrested).
3
 “This in no way is over, OK. There's going to be more investigative steps they're going to take place and the FBI
with the U.S. attorney here is going to continue to investigate.”
http://transcripts.cnn.com/TRANSCRIPTS/1907/08/ath.01 html).
4
  Sarah Nathan and Kate Sheey, “Prince Andrew refuses to cooperate with feds in Jeffrey Epstein probe,” NY Post
(Jan. 27, 2020) (https://nypost.com/2020/01/27/prince-andrew-refuses-to-cooperate-with-feds-in-jeffrey-epstein-
probe/).
5
 Alan Feuer, “Prince Andrew and U.S> Prosecutor in Nasty Dispute Over Epstein Case,” NY Times (June 8, 2020)
(https://www nytimes.com/2020/06/08/nyregion/jeffrey-epstein-prince-andrew html).
          Case 1:20-cr-00330-AJN Document 53 Filed 09/08/20 Page 3 of 3

The Honorable Alison J. Nathan
August 24, 2020
Page 3




Respectfully Submitted,




Jeffrey S. Pagliuca

CC: Counsel of Record (via Email)
